             Case 3:18-mj-05619-KSC Document 1 Filed 10/30/18 PageID.1 Page 1 of 13
AO 106 (Rev. 04/10) Application for a Search Warrant



                                          UNITED STATES DISTRICT Cou T



               In the Matter of the Search of
                                                                            for the
                                                               Southern District of California
                                                                                                                       ~
                                                                                                                   CLERK US l~IST~n~:I CCURT
                                                                                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                              )                                 BY                        DEPUTY
          (Briefly describe the property to be searched                       )
           or identify the person by name and address)

                     Metro PCS
                                                                              )
                                                                              )
                                                                              )
                                                                                              Case No.
                                                                                                         18MJ5619
  2250 Lakeside Boulevard, Richardson, Texas 75082
                                                                              )

                                                 APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prQJ?f.rtv. to be fie(!rched and give it.slor;ation): .        .                    .     .         .
  A1tachmem A, incorporated fu11y nerem. This court has authority to issue this warrant under 18 U.S.C. §§ 2703(c)(1 )(A)
  and 2711 (3)(A).
located in the                Southern               District of                  California              , there is now concealed (identijj; the
                     --------                                       -----------~

person or describe the property to be seized):
  Attachment B, incorporated fully herein.


           The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                ~evidence of a crime;
                   ~contraband, fruits of crime, or other items illegally possessed;
                   ~property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                               Offense Description
        Title 21 USC 841(a)(1), 846                       Possession with intent to distribute controlled substances and conspiracy.



           The application is based on these facts:
         See attached affidavit, incorporated fully herein.

            ~ Continued on the attached sheet.
            0 Delayed notice of _ _ days (give exact ending date if more than 30 days: - - - F - - - ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




Sworn to before me and signed in my presence.


Date:        111/:0" JJr
City and state: San Diego, CA                                                           Karen S. Crawford, United States Magistrate Judge
                                                                                                         Printed name and title
        Case 3:18-mj-05619-KSC Document 1 Filed 10/30/18 PageID.2 Page 2 of 13




 1                                           AFFIDAVIT
 2         I, Michael P. McCready, being duly sworn, state:
 3                                            PURPOSE
 4         1.     I make this affidavit in support of an application for a search warrant under
 5 18 U.S.C. § 2703(c)(l)(A) for information associated with a cellular telephone assigned call
 6 number 760-877-3970, and International Mobile Subscriber Identity 310260969219355
 7 ("Target Telephone"), believed to have been used by Ricardo Vasquez (''Vasquez"), that is
 8 stored at premises controlled by Metro PCS, a wireless telephone service provider, as further
 9 described in Attachment A, incorporated herein. The requested warrant requires Metro
1O PCS to disclose to the United States copies of the information described in Section I of
11 Attachment B, incorporated herein. Upon receipt of the information described in Section I
12 of Attachment B, government-authorized persons will review the information to locate items
13 described in Section II of Attachment B, incorporated herein. Such information is as follows:
14                a.    historical cell site and cell sector activations, and Internet Protocol ("IP")
15 address and source port log-in records, as well as all telephone connection records (including
16 connection records of all completed or attempted voice, data, and text message/SMS/MMS

17 communications) for the Target Telephone from August 18. 2018, through and including
18 August 21, 2018.
19         2.     Based on the information below, there is probable cause to believe that the
20   requested historical cell site information of the Target Telephone will lead to: (1) evidence
21   of a crime; (2) contraband, fruits of a crime, or other items illegally possessed; and
22 (3) property designed for use, intended for use, or used in committing a crime, namely:
23   possession with the intent to distribute controlled substances, and conspiracy to do the
24 same, in violation of 21 U.S.C. §§ 841 and 846.
25                             BACKGROUND AND EXPERIENCE
26         3.     I am an investigative or law e~forcement officer within the meaning of Title
27   18, United States Code, Section 2510(7); that is, an officer of the United States, who is
28 empowered by law to conduct investigations of and to make arrests for offenses enumerated
        Case 3:18-mj-05619-KSC Document 1 Filed 10/30/18 PageID.3 Page 3 of 13




 1 in Titles 18 and 21 of the United States Code.
 2         4.    I am a Special Agent of the Federal Bureau of Investigation ("FBI") and have
 3 been so employed since September 2006. I am currently assigned to the North County
 4   Regional Gang Task Force ("NCRGTF") at the FBI North County Resident Agency in
 5 Carlsbad, California. I received formal training at the eighteen (18) week FBI Basic Agent
 6 Training in Quantico, VA. The 18-week Basic Academy included comprehensive, formalized
 7 instruction in basic narcotic investigations, drug identification and detection, interdiction,

 8 familiarization with United States narcotics laws, financial investigations and money
 9 laundering,    identification    and     seizure    of drug-related    assets,   organized     crime
10 investigations,   physical      and    electronic   surveillance,   undercover   operations,    and
11   counterintelligence and counterterrorism threats. From January 2007 until December 2016,
12 I was assigned to a Violent Crime and Major Offenders squad at the FBI San Jose Resident
13 Agency in Campbell, California. Additionally, from May 2013 until December 2016, I was
14 assigned as a Task Force Agent with the Drug Enforcement Administration ("DEA") at the
15 DEA Resident Office in San Jose, California.
16         5.    During the course of my law enforcement career, I have been involved in
17 investigations of numerous criminal and counterterrorism offenses, including those
18 offenses related to this current investigation. Conservatively, I have participated in
19 numerous investigations of illicit drug trafficking organizations, ranging from street-level
20 dealers to major distributors. These investigations have included the use of confidential
21   sources ("CS"); undercover agents; the analysis of pen register, trap and trace, and toll
22 records; physical surveillance; Title-III wire intercepts; and the execution of arrest and
23 search warrants. These investigations have also included the unlawful importation,
24 possession with intent to distribute, and the distribution of controlled substances, the
25 related laundering of monetary instruments, the conducting of monetary transactions
26 involving the proceeds of specified unlawful activities, and conspiracies associated with
27 criminal narcotics offenses.      These investigations have resulted in state and federal
28 prosecutions of individuals who have possessed, imported, or distributed controlled
                                           2
        Case 3:18-mj-05619-KSC Document 1 Filed 10/30/18 PageID.4 Page 4 of 13




 1 substances,     including    cocame,    heroin,   methamphetamine,       manJuana,     and    3,4-
 2   Methylenedioxymethamphetamine (also known as MDMA, or Ecstasy), as well as the
 3 seizure of those illegal drugs and the proceeds from the sale of those illegal drugs.
 4          6.     Through the course of my training, investigations, and conversations with
 5 other law enforcement personnel, I am familiar with the methods utilized in narcotics
 6 trafficking operations, and the trafficking patterns employed by narcotics organizations.
 7   For example, I know that narcotics traffickers often use one or more telephone facilities to
 8 negotiate times, places, schemes, and manner for importing, possessing, concealing,
 9 manufacturing, and distributing controlled substances, and for arranging the disposition
10 of proceeds from the sale of controlled substances. Multiple or successive telephone
11   facilities are often used in an effort to keep their identities secret or to otherwise frustrate
12 the investigative efforts of law enforcement. Telephone facilities are also commonly carried
13 on the trafficker's person while they coordinate narcotics transactions.
14         7.     Additionally, I am aware that Metro PCS is a telephone service provider
15   ("service provider") that can provide GPS, precision location and/or cell site data for cellular
16 telephones for which the service provider provides service. I am also aware that GPS,

17 precision location and/or cell site data may assist investigators by obtaining an
18 approximate location of the telephone. I am aware that Metro PCS is headquartered at
19 2250 Lakeside Boulevard, Richardson, Texas 75082.

20         8.     This affidavit is based on my own investigation, the review of evidence
21   obtained during the course of this investigation, and information disclosed to me by other
22 law enforcement officers and agents. Since this affidavit is for a limited purpose, I have not
23   included every fact I know about this investigation. I set forth only facts necessary to
24 establish foundation for the requested warrant. Dates, times, and amounts referenced
25   herein are approximate.

26                                        PROBABLE CAUSE
27         9.     On August 21, 2018, at approximately 1:35 p.m., a San Diego Sheriffs
28 Department ("SDSO") Deputy was driving near North Emerald Drive and Chasin Street in
                                                     3
        Case 3:18-mj-05619-KSC Document 1 Filed 10/30/18 PageID.5 Page 5 of 13




 1 Vista, California, when he observed a maroon Nissan Altima bearing California license plate
 2 7ZRX461 ("the Nissan") driving in front of him. As the Nissan turned westbound on Chasin
 3   Street, the Deputy noticed the front windows of the Nissan were tinted in violation of

 4 California Vehicle Code 26708(a)(l). As the Deputy continued driving behind the Nissan, he
 5 observed the Nissan turn southbound on Harriet Street and then make a U-turn in the
 6 middle of an intersection, which impacted the regular flow of traffic, in violation of
 7 California Vehicle Code 21801(a).
 8         10.   The SDSO Deputy proceeded to conduct a traffic stop of the Nissan near the

 9 intersection of Chasin Street and Harriet Street in Oceanside. Once the Nissan pulled over
10 to the side of the road, the Deputy contacted the driver, identified as Vasquez, and
11 passenger, identified as Abigail Soto Ramirez ("Soto Ramirez"). Records checks revealed
12 Vasquez's driver's license was suspended/revoked. The Deputy instructed Vasquez to exit
13 the vehicle; as Vasquez began exiting the vehicle, a clear glass bulbous object fell from
14 Vasquez's lap and onto the driver's seat. Based on his training and experience, the Deputy
15 recognized the object, which had a crystalline substance inside, to be a methamphetamine
16 pipe. A subsequent test of the net weight of the crystalline substance inside the pipe resulted
17 in a net weight of approximately 0.05 grams.
18         11.   Thereafter, a California Highway Patrol ("CHP") Officer and his narcotics

19 detection canine, "Blade," arrived on scene and conducted an exterior narcotics "sniff' of the
20 Nissan. The CHP Officer observed that Blade provided a positive alert to the rear passenger
21   door of the Nissan. Once the CHP Officer opened the rear passenger door, Blade alerted to

22 a black laptop briefcase on the right rear floorboard. The CHP Officer then opened the front
23 passenger side door, and Blade alerted to a black purse on the front passenger seat.
24         12.   The SDSO Deputy then proceeded to search the Nissan. The Deputy located
25 several shaved vehicle keys inside the center console on top of the vehicle registration
26   paperwork. The vehicle registration paperwork bore Soto Ramirez's name. The Deputy also
27 located the black laptop briefcase behind where Soto Ramirez was sitting. The briefcase
28 contained paperwork with Soto Ramirez's name on it. It also contained a white Valley View
                                             4
        Case 3:18-mj-05619-KSC Document 1 Filed 10/30/18 PageID.6 Page 6 of 13




 1 Casino bag that contained two clear plastic heat-sealed bags, which contained a white
 2 crystalline substance. The net weight of the crystalline substance was approximately 375.15
 3 grams. A search of the black purse on the front passenger seat revealed a Mexican passport
 4 with Soto Ramirez's name and information. It also revealed a clear plastic baggie with
 5 approximately 2. 71 grams of a white crystalline substance. Soto Ramirez and Vasquez were
 6 arrested for state violations of possession of a controlled substance, possession of a
 7 controlled substance for sale, and possession of burglary tools. Vasquez was also arrested
 8 for possession of drug paraphernalia. Both Vasquez and Soto Ramirez were subsequently
 9 charged in a federal complaint (18MJ4590).
1O          13.   During the search of the vehicle, the Deputy located three cellphones - two
11 were in the center console and one was in the rear seat behind the driver's seat. Vasquez
12 claimed a black LG smartphone (the Target Telephone) found in the center console
13 belonged to him.
14          14.   On August 22, 2018, investigators performed a field test on the two crystalline
15 substances found within the black laptop brief case and Soto Ramirez's purse.             The
16 substances tested presumptively positive for the presence of methamphetamine. A
17 subsequent DEA laboratory analysis confirmed the substance to be a total of 377 .68 grams
18 methamphetamine actual. Based on my training and experience, I believe 377.68 grams of
19 methamphetamine is a distributable quantity of methamphetamine. In addition, the
20 packaging of the methamphetamine in this case - plastic, heat-sealed baggies - is also
21   indicative of drug sales.
22          15.   On September 4, 2018, Magistrate Judge Jan M. Adler authorized a warrant
23 to search the Target Telephone (18MJ4766). A search of the Target Telephone revealed
24 information confirming that Vasquez was the user of the Target Telephone. For example,
25   the Target Telephone contained a photo that appeared to be a "selfie" of Vasquez. In
26 addition, the Facebook application on the Target Telephone, which was not password
27 protected, opened to Facebook account "Ricky.Vasquez.5."

28 II
                                                  5
       Case 3:18-mj-05619-KSC Document 1 Filed 10/30/18 PageID.7 Page 7 of 13




 1         16.    On September 7, 2018, investigators visited Vasquez in state custody and read
 2 him his rights per Miranda. Vasquez agreed to speak with the investigators. Among other
 3 statements, Vasquez stated that he had lost his cellphone around July 4, 2018, in Mexico,
 4   and he had been logging into his Facebook account on other people's phones to communicate
 5 with others. Vasquez stated that on approximately August 18 or 19, 2018, Soto Ramirez
 6 gave him the Target Telephone and that the Target Telephone actually belonged to Soto
 7   Ramirez. Vasquez stated he used the Target Telephone to communicate with others via
 8 voice call, text messages, and Facebook messenger. With regard to the events surrounding
 9 his arrest, Vasquez stated that on August 20, 2018, while in Escondido, Vasquez ran into
10 Soto Ramirez, who was driving the Nissan.           He stated he went with Soto Ramirez to
11   Harrah's Casino, where Soto Ramirez had a room. Vasquez stated he spent the night in the
12 casino room with Soto Ramirez and the next morning (August 21, 2018), Vasquez used the
13   Nissan to attend a court hearing at the Vista Courthouse at 9:30 a.m. with his attorney.
14 Following the hearing, Vasquez returned to pick up Soto Ramirez at Harrah's Casino.
15 Vasquez claimed Soto Ramirez had all her bags with her when he picked her up around
16   11:00 a.m. Vasquez stated Soto Ramirez called him asking him when he was going to pick
17 her up. Vasquez stated that after he picked up Soto Ramirez, they drove from the casino to
18 Interstate 15, onto Highway 78, and then to Emerald Drive in Vista, where they were
19 eventually stopped by SDSO Deputies. Vasquez claimed that his friend lived near where
20   they were arrested and he had planned to visit his friend to pick up his identification card.
21         17.    A review of the messages and phone calls on the Target Telephone revealed
22 communications between Vasquez and a contacted saved as "Abbs" with telephone number
23   760-536-2793. On September 5, 2018, investigators used the Target Telephone to call
24 760-536-2793. Another telephone seized incident to the arrest on August 21, 2018, and
25   believed to belong to Soto Ramirez, began ringing. As a result, investigators believe "Abbs"
26 to be Soto Ramirez. The communications between Soto Ramirez and Vasquez suggest
27 Vasquez utilized the Target Telephone to communicate with Soto Ramirez in furtherance
28   of the drug conspiracy detailed above.
                                                   6
         Case 3:18-mj-05619-KSC Document 1 Filed 10/30/18 PageID.8 Page 8 of 13




 1          18.   The Target Telephone contains text messages and phone calls in the early
 2 hours of August 21, 2018, between Vasquez and Soto Ramirez which provide additional
 3   details of the contact between Vasquez and Soto Ramirez in the hours before their arrest.
 4   Between approximately 12:12 a.m. and 1:16 a.m. on August 21, 2018, Vasquez and Soto
 5   Ramirez placed six phone calls to each other. At approximately 1:19 a.m., Soto Ramirez
 6 texted Vasquez, "627 n Escondido blvd in escondido ca." 1 Vasquez texted, "No esta aqui [It's
 7   not here]." "Abbs" responded, ''Y ava a llegar [It's almost there]." At approximately 1:24
 8   a.m., Vasquez responded, "Oo Ok." Between approximately 2:21 a.m. and 2:58 a.m., Vasquez
 9   and Soto Ramirez placed three phone calls to each other. At approximately 3:16 a.m.,
10 Vasquez texted, "10 mins." At approximately 3:19 a.m., Soto Ramirez texted, "Me estoy
11   muriendo d la malilla [I'm dying from the withdrawals]."2 At approximately 3:24 a.m.,
12 Vasquez texted, "Heee ... Estoy ponyendo en bolsas [I'm putting it in the bags]."           At
13   approximately 3:37 a.m., Vasquez attempted to place a phone call to Soto Ramirez and then
14 texted Soto Ramirez, "Estoy abajo [I'm downstairs] ... Hello ... Bhello ... Ama." Soto Ramirez
15   responded, ''Ya voy [On my way]."

16          19.   Later on in the morning of August 21, 2018, Vasquez and Soto Ramirez
17 exchanged two phone calls at 7:51 a.m. and 7:58 a.m. Then, at 10:37 a.m. and 11:08 a.m.,
18 Vasquez called Soto Ramirez twice more. At approximately 11:20, Vasquez missed a phone.
19 call from Soto Ramirez and, at approximately 11:24, Vasquez placed a phone call to Soto

20 Ramirez.

21          20.   I believe that historical cell site data from August 18, 2018, through and
22 including August 21, 2018, will assist investigators in determining Vasquez's physical
23   locations and criminal activities in the days and hours before his and Soto Ramirez's arrest.
24 Specifically, historical cell site data will assist investigators in determining whether
25 Vasquez was indeed at a Taco Bell in Escondido in the early hours of August 21, 2018, and

26   1   An open source query of this address revealed it is associated with a Taco Bell in
27 Escondido.
   2     Based on my experience and training, I believe "las malillas" is Spanish slang for an
28 individual feeling withdrawals from methamphetamine.
                                                  7
        Case 3:18-mj-05619-KSC Document 1 Filed 10/30/18 PageID.9 Page 9 of 13




 1 where he traveled that night and in the hours before his arrest in the early afternoon of
 2 August 21, 2018. I respectfully request a time period from August 18, 2018, through and
 3 including August 21, 2018, based on Vasquez's statements that he received the Target
 4 Telephone on approximately August 18 or 19, 2018, and based on a review of the Target
 5 Telephone, which contains images, phone calls, and text messages as early as August 19,

 6 2018.
 7         21.    In my training and experience, I have learned that Metro PCS is a company
 8 that provides cellular telephone access to the general public. I also know that providers of
 9   cellular telephone service have technical capabilities that allow them to collect and generate
1O information about the locations of the cellular telephones to which they provide service,
11   including cell-site data, also known as "tower/face information" or "cell tower/sector
12 records." Cell-site data identifies the "cell towers" (i.e., antenna towers covering specific
13 geographic areas) that received a radio signal from the cellular telephone and, in some cases,
14 the "sector" (i.e., faces of the towers) to which the telephone connected. These towers are
15   often a half-mile or more apart, even in urban areas, and can be 10 or more miles apart in
16 rural areas. Furthermore, the tower closest to a wireless device does not necessarily serve
17 every call made to or from that device. Accordingly, cell-site data provides an approximate
18 location of the cellular telephone but is typically less precise than other types of location
19 information, such as E-911 Phase II data or Global Positioning Device ("GPS") data.

20         22.    Based on my training and experience, I know that Metro PCS can collect cell-
21   site data about the Target Telephone. I also know that wireless providers such as Metro
22 PCS typically collect and retain cell-site data pertaining to cellular phones to which they
23   provide service in their normal course of business in order to use this information for various
24 business-related purposes.

25         23.    Based on my training and experience, I know that wireless providers such as
26 Metro PCS typically collect and retain information about their subscribers in their normal
27   course of business. This information can include basic personal information about the
28   subscriber, such as name and address, and the method(s) of payment (such as credit card
                                                   8
      Case 3:18-mj-05619-KSC Document 1 Filed 10/30/18 PageID.10 Page 10 of 13




 1 account number) provided by the subscriber to pay for wireless telephone service. I also
 2 know that wireless providers such as Metro PCS typically collect and retain information
 3 about their subscribers' use of the wireless service, such as records about calls or other
 4   communications sent or received by a particular phone and other transactional records, in

 5   their normal course of business.    In my training and experience, this information may

 6   constitute evidence of the crimes under investigation because the information can be used

 7 to identify the Target Telephone's user or users and may assist in the identification of co-
 8 conspirators.
 9                                         CONCLUSION
10         24.     Based on the foregoing, I request the Court issue the proposed search warrant

11 for historical cell site information of Target Telephone from August 18. 2018, through and
12 including August 21, 2018, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal
13 Procedure 41.
14         25.     I further request that the Court direct Metro PCS to disclose to the government

15 any information described in Section I of Attachment B that is within its possession,
16 custody, or control. Because the warrant will be served on Metro PCS, who will then compile
17 the requested records at a time convenient to it, reasonable cause exists to permit the
18 execution of the requested warrant at any time in the day or night.
19
20
21                                           Special
                                             Federal Bureau of Investigation
22
23   Subscribed and sworn to before me this   ~~of October 2018.
24
25
26                                         ...........__~or Karen S. Crawford
27                                               United States Magistrate Judge

28
                                                   9
  Case 3:18-mj-05619-KSC Document 1 Filed 10/30/18 PageID.11 Page 11 of 13




                               ATTACHMENT A


                           Property to Be Searched


      This warrant applies to records and information associated with the cellular

telephone assigned call number 760-877-3970 and International Mobile Subscriber

Identity 31026096921935 ("Target Telephone"), that are stored at premises

controlled by Metro PCS ("the Provider"), headquartered at 2250 Lakeside Boulevard,

Richardson, Texas 75082.
  Case 3:18-mj-05619-KSC Document 1 Filed 10/30/18 PageID.12 Page 12 of 13



                                 ATTACHMENT B


                         Particular Things to be Seized


   I.     Information to be Disclosed by the Provider

       To the extent that the information described in Attachment A is within the
possession, custody, or control of the Provider, including any information that has
been deleted but is still available to the Provider or that has been preserved pursuant
to a request made under 18 U.S.C. § 2703(£), the Provider is required to disclose to
the government the following information pertaining to the Target Telephone listed
in Attachment A (incorporated herein) for the time period August 18. 2018. through
and including August 21, 2018:

          a. The following information about the customers or subscribers of the
             Target Telephone:
                  L Names (including subscriber names, user names, and screen
                    names);
                 IL Addresses (including mailing addresses, residential addresses,
                    business addresses, and e-mail addresses);
               m. Local and long distance telephone connection records;
                iv. Records of session times and durations, and the temporarily
                    assigned network addresses (such as Internet Protocol ("IP")
                    addresses) associated with those sessions;
                 v. Length of service (including start date) and types of service
                    utilized;
                vi. Telephone or instrument numbers (including MAC addresses,
                    Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
                    Numbers ("MEIN"), Mobile Equipment Identifier ("MEID");
                    Mobile Identification Number ("MIN"), Subscriber Identity
                    Modules ("SIM"), Mobile Subscriber Integrated Services Digital
                    Network Number ("MSISDN"); International Mobile Subscriber
                    Identity Identifiers ("IMSI"), or International Mobile Equipment
                    Identities ("IMEI");
               vii. Other subscriber numbers or identities (including the
                    registration IP address); and
              vm. Means and source of payment for such service (including any
                    credit card or bank account number) and billing records.

         b. All records and other information (not including the contents of
            communications) relating to wire and electronic communications sent or
            received by the Target Telephone, including:
  Case 3:18-mj-05619-KSC Document 1 Filed 10/30/18 PageID.13 Page 13 of 13




                i. the date and time of the communication, the method of the
                   communication, and the source and destination of the
                   communication (such as the source and destination telephone
                   numbers (call detail records), email addresses, and IP addresses);
                   and
                n. information regarding the cell towers and sectors through which
                   the communications were sent and received.

   II.   Information to be Seized by the United States

       All information described above in Section I that constitutes evidence, fruits,
contraband, and instrumentalities of violations of Title 21, United States Code,
Sections 841 and 846, involving Ricardo Vasquez during the period of August 18,
2018, through and including August 21, 2018.
